Title: From Alexander Hamilton to Henry Knox, 30 December 1793
From: Hamilton, Alexander
To: Knox, Henry



Treasury DepartmentDecember 30. 1793
Sir

I am content that the Post of Fort Franklin be supplied with Whiskey for the time mentioned in Major Craigs letter on the account of the Contractors and upon the terms mentioned.
My Letter of the 28 instant marks out generally the plan to be pursued with regard to the supply of the army with Whiskey. You will perceive that the places of Deposit are Forts Washington Steuben & that lately established at the Mouth of Wheeling; where the spirits will be ready to be delivered over to the order of the Quarter Master General to be issued under his direction to the Troops as the course of service may require.
In this operation the Quarter Masters of the several Regiments will be of course auxiliary to him.
If you can indicate the proportions that it may be adviseable to place at the respective deposits it may facilitate a proper arrangement in the first instance.
I have the honor to   be very respectfully Sir   Your very obedient servant

The Secretary at War

